Citation Nr: 9925878	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  94-11 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder from January 21, 
1999.  

2.  Entitlement to a disability rating in excess of 10 
percent for post-traumatic stress disorder between October 
16, 1991, and January 21, 1999.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to May 
1970.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in February 1998, it was remanded to the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas, for additional 
development.  Following the requested development and the 
veteran's move to Missouri, the St. Louis, Missouri, Regional 
Office (RO) in February 1999 increased the rating for post-
traumatic stress disorder to 30 percent disabling, effective 
from January 21, 1999, the date of a VA examination for 
compensation purposes.  The matter is now before the Board 
for final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's initial claim for service connection for 
post-traumatic stress disorder was received in October 1991.  

3.  At all times material to this appeal, the service-
connected post-traumatic stress disorder has been manifested 
by a flattened and rigid affect, sleep disturbances with 
nightmares about combat in Vietnam, daytime flashbacks, 
guilt, anger, depression, and intermittent poor judgment; the 
veteran has sometimes resorted to the use of drugs for 
purposes of self medication.  He is seeking current 
treatment, and his symptoms require Thorazine and desipramine 
for control.  

4.  The service-connected post-traumatic stress disorder is 
not, by itself, productive of unusual or exceptional 
disability factors.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for post-traumatic stress disorder from January 21, 
1999, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(effective November 7, 1996).  

2.  The criteria for a disability rating of 30 percent for 
post-traumatic stress disorder between October 16, 1991, and 
January 21, 1999, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, 4.7, Diagnostic Code 9411 
(effective before and after November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings are plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim).  
The Board is satisfied that all relevant evidence has been 
obtained with respect to these claims and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The record shows that the veteran's original claim for 
service connection for post-traumatic stress disorder was 
received on October 16, 1991.  An original rating decision 
dated in November 1992 granted service connection for post-
traumatic stress disorder and assigned a 10 percent rating, 
effective from the date of receipt of the original claim.  

The veteran's claim for a higher evaluation for post-
traumatic stress disorder is an original claim that was 
placed in appellate status by a notice of disagreement 
expressing disagreement with the initial rating award.  
Furthermore, as held in AB v. Brown, 6 Vet. App. 35, 38 
(1993), "on a claim for an original or an increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation. . . . "  The 
distinction between an original rating and a claim for an 
increased rating may be important, however, in terms of 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
identifying the underlying notice of disagreement and whether 
VA has issued a statement of the case or supplemental 
statement of the case.  

In these circumstances, the rule from Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) ("Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance"), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The statement of the case furnished in February 1993 
indicated that service connection for major depression, 
schizoid traits, drug abuse, and a history of alcohol abuse 
was raised by inference.  However, when most recently 
examined by VA in January 1999, an acquired psychiatric 
disorder other than post-traumatic stress disorder was not 
diagnosed.  Cocaine abuse was diagnosed on Axis I, while only 
a history of marijuana and alcohol abuse was diagnosed.  An 
antisocial personality disorder was diagnosed on Axis II, but 
a personality disorder is not a disability within the meaning 
of the law providing for VA compensation benefits, 
38 C.F.R. 3.303(c) (1998), and therefore may not be included 
in the service-connected evaluation.  There is some authority 
for service connecting alcohol and drug abuse for the 
collateral benefits that may be available as a result.  
Barela v. West, 11 Vet. App. 280, 283 (1998).  However, for 
original compensation claims filed after October 31, 1990, 
alcohol and drug abuse may not be considered manifestations 
of service-connected disability for purposes of entitlement 
to increased compensation.  See 38 U.S.C.A. § 1110; 
VAOPGCPREC 2-98, 63 Fed. Reg. 31,263 (1998).  

The service-connected post-traumatic stress disorder has been 
evaluated under Diagnostic Code 9411 of the rating schedule.  
Effective November 7, 1996, VA revised the criteria for 
evaluating psychiatric disabilities.  61 Fed. Reg. 52,695 
(1996).  The new criteria for evaluating service-connected 
psychiatric disability are codified at newly designated 
38 C.F.R. § 4.130.  

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary did so.  The RO has rated the 
service-connected psychiatric disorder under both the old and 
new rating criteria and has furnished the old and new rating 
criteria to the veteran and his representative in statements 
of the case that are of record.  

A.  Disability rating in excess of 30 percent for post-
traumatic stress disorder from January 21, 1999

Under the rating criteria that became effective November 7, 
1996, a 30 percent evaluation under Diagnostic Code 9411 
contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

The veteran underwent a VA psychiatric examination on January 
21, 1999, and it was indicated that the examiner reviewed the 
claims file.  The veteran reportedly had been homeless since 
leaving prison and had stayed at a city union mission.  

A mental status examination at that time showed that the 
veteran was somewhat suspicious and asked numerous questions 
of the examiner.  His affect was somewhat flattened and 
rigid.  His judgment was described as "not always good" 
because he had frequent recourse to alcohol and drugs.  He 
has middle sleep disturbance, with frequent nightmares about 
combat and Vietnam, and also has daytime flashbacks.  He 
sleeps better on medication, and is taking Thorazine and 
desipramine.  He would get quite depressed and had crying 
spells.  Desipramine is indicated for the relief of symptoms 
in various depressive syndromes, especially endogenous 
depression.  PHYSICIANS' DESK REFERENCE 1389 (47th ed. 1993).  
He had occasional mood changes and some underlying 
suspiciousness and distrust.  He had a fear of being in 
confined spaces.  He had guilt about using drugs and 
indicated that he had used cocaine about three weeks 
previously.  He claimed that he was trying to stay off drugs.  
He had much guilt about killing people in Vietnam, as well as 
survivor guilt.  He also had anger about the war.  The 
veteran also reported numerous divorces and an inability to 
hold a job.  The examiner stated that the veteran had some 
alienation from people in addition to his guilt and anger.  
The diagnoses on Axis I were post-traumatic stress disorder; 
cocaine abuse, with last use three weeks previously, 
according to the veteran; history of marijuana abuse; and 
history of alcohol abuse.  The examiner stated that "he may 
use drugs to self medicate himself at times."  The diagnosis 
on Axis II was antisocial personality.  

The VA psychiatric examination in January 1999 yielded a 
Global Assessment of Functioning score of 40 when the veteran 
was using cocaine, marijuana, and alcohol but 60 to 65 when 
he was not using these substances.  The Global Assessment of 
Functioning (GAF) is a scale reflecting the "'psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.'"  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995) (quoting the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(DSM-IV)).  A GAF score of 60 to 65 indicates symptoms such 
as flattened affect and circumstantial speech, or occasional 
panic attacks, that are moderate in degree.  The individual 
is felt to be generally functioning pretty well.  Consistent 
with the GAF scores assigned, the examiner characterized the 
veteran's incapacity as "markedly severe" when on drugs but 
"moderately severe" when off drugs, although he felt that 
the post-traumatic stress disorder was still "quite acute" 
and would cause the veteran "numerous problems".  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(effective November 7, 1996).  

The Board notes that despite his current symptomatology, the 
veteran in January 1999 was oriented in three spheres and had 
fair insight.  He was clean, casual and cooperative, and his 
peer relationships were good.  Despite his anger, his temper 
was controlled.  His memory and concentration were fair, as 
was his energy.  Despite some significant depressive 
episodes, he denied suicidal ideation.  

Although the veteran manifests some of the symptoms necessary 
for the next higher evaluation, the medical evidence makes 
clear that his impaired judgment, disturbances of motivation 
and mood, and cognitive impairments are due to his long and 
persistent history of substance and alcohol abuse.  The Board 
observes that the veteran's disability picture is 
significantly different when he is abusing drugs and alcohol 
than when he is not.  As indicated above, even if the veteran 
is using drugs and alcohol to self medicate due to his 
service-connected psychiatric disorder, the symptomatology 
thereby resulting may not be considered in arriving at the 
appropriate evaluation for the service-connected disability.  

Although the prognosis was guarded because of the veteran's 
post-traumatic stress disorder, even without the cocaine 
abuse, and it was felt that he would need to continue with 
outpatient treatment after he left the hospital, the service-
connected evaluation is based on current symptomatology and 
not on the potential for future decompensation.  See 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) (an 
award of compensation may not be based on allegations of 
future disability).  

The veteran himself contends that a 70 percent evaluation 
would be appropriate for the degree of his current 
psychiatric impairment.  A 70 percent evaluation under the 
newly revised criteria, however, contemplates occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.  The recent VA psychiatric examination shows that 
absent his drug and alcohol abuse, the veteran does not meet 
or more nearly approximate the symptoms required for a 70 
percent evaluation.  38 C.F.R. § 4.7.  The examiner in 
January 1999 found the veteran to be competent for VA 
purposes, "except when he is regularly and constantly using 
drugs and alcohol during which times his judgment is poor and 
he would not be competent."  Thus, to the extent he could be 
said to be incompetent for VA purposes, his incompetence has 
been attributed to manifestations that may not be considered 
in determining the service-connected evaluation.  The Board 
therefore concludes that the 30 percent rating assigned 
accurately reflects the degree of occupational and social 
impairment that can be attributed to the post-traumatic 
stress disorder without the influence of drugs and alcohol.  

B.  Disability rating in excess of 10 percent for post-
traumatic stress disorder between October 16, 1991, and 
January 21, 1999

The record indicates that the veteran was incarcerated for a 
felony conviction from October 1993 until August 1998.  He 
underwent his initial VA examination following incarceration 
on January 21, 1999.  

The record shows that the veteran was hospitalized by VA from 
October 15 to November 15, 1991, and from November 25, 1991, 
to March 3, 1992, for treatment of psychiatric disability and 
polysubstance abuse.  The initial admission was occasioned by 
suicidal and homicidal ideation and by his request for 
treatment for cocaine dependence.  A mental status 
examination on transfer to the VA Alcohol and Drug Treatment 
Unit on October 21, 1991, showed that the veteran had some 
cognitive impairment and was somewhat concrete in the 
interpretation of proverbs.  He was sullen, with an 
underlying anger that he denied.  He was depressed and was 
mildly slow in his thinking and speech.  There was mild 
diminution of spontaneous movement and verbal production.  He 
described himself as slightly depressed, disheartened, sad 
and guilty.  He also described a poor sleep pattern with 
initial, middle and terminal insomnia.  By the time of 
transfer to the ADTU, he denied any current suicidal or 
homicidal ideation, plan or intent.  

A mental status examination when admitted to a VA facility on 
November 25, 1991, showed that the veteran had a depressed 
effect.  His course during hospitalization revealed that he 
was at first very anxious and suspicious.  His speech was 
"stilted" and was sometimes "unconnected" to his therapy 
group's discussion.  He had difficulty tolerating groups, and 
he was treated individually, including with anti-depressant 
medication.  On discharge from hospitalization on March 3, 
1992, the diagnoses were post-traumatic stress disorder, 
chronic, severe; major depression, chronic, moderate, 
secondary to post-traumatic stress disorder; polysubstance 
abuse (alcohol, opiates, marijuana, amphetamines), in 
remission; cocaine abuse.  His current GAF score was 45, and 
his highest GAF in the previous year was 45.  

Although his symptomatology was somewhat improved when he was 
examined by VA for compensation purposes in late March 1992, 
the record demonstrates that from the time of receipt of his 
initial claim, the veteran had significant symptomatology due 
to his service-connected psychiatric disability that was 
complicated and intensified by his drug and alcohol abuse, 
especially his cocaine abuse.  The medical evidence of record 
at all times material to this appeal is pervasive for cocaine 
abuse, and his GAF score fluctuated between 35 and 45 until 
he was incarcerated in October 1993.  The record shows a 
chaotic life since service, with multiple marriages and 
divorces, inability to hold a job, and conviction for a 
felony resulting in incarceration for nearly five years.  The 
substance, especially cocaine abuse, is the most salient 
feature of the veteran's clinical picture prior to his 
incarceration and undoubtedly intensified the symptoms 
associated with his post-traumatic stress disorder and 
probably induced other symptoms such as suspiciousness.  

By the same token, chronic post-traumatic stress disorder has 
been consistently diagnosed, with features of anxiety, 
depression, constricted affect, anger, guilt, suicidal 
ideation, disturbed sleep with nightmares about combat in 
Vietnam, daytime flashbacks, and intermittent poor judgment.  
His cognitive abilities have been intermittently impaired, 
although not to a severe degree, and his condition was felt 
to be generally unstable and his mood labile.  

Under the rating formula for neurotic disorders in effect 
prior to November 7, 1996, a 30 percent evaluation was for 
application when there was definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, and when psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment; a 50 percent evaluation is warranted 
when the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and by reason of the psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment; a 
70 percent evaluation is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and when psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9400 (effective prior to 
November 7, 1996).  Although poor contact with other human 
beings may be indicative of emotional illness, social 
inadaptability is to be evaluated only as it affects 
industrial adaptability.  38 C.F.R. § 4.129 (effective prior 
to November 7, 1996).  

It is significant that, given his pervasive drug abuse, the 
veteran's GAF score was usually found to be 45, the same 
score that the examiner found on examination in January 1999 
when his drug and alcohol abuse was factored in.  The Board 
finds that it is inferable from the evidence that the veteran 
had symptomatology resulting from his service-connected post-
traumatic stress disorder that warranted a 30 percent 
evaluation from October 16, 1991, which continued thereafter.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(Board has fact-finding authority to assess the quality of 
the evidence before it, including the duty to analyze its 
credibility and probative value, as well as authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).  The Board is of the opinion that whether 
the service-connected post-traumatic stress disorder is 
evaluated under the new rating criteria or the old, the 
symptomatology is productive of social and industrial 
impairment that warrants the next higher evaluation of 30 
percent prior to January 21, 1999.  In any case, the veteran 
is entitled to the benefit of the doubt on this issue.  
38 U.S.C.A. § 5107(b).  

However, it is also apparent from the evidence that the 
veteran's impairment beyond 30 percent was, at all times 
material to this appeal, due to his drug and alcohol abuse.  
As emphasized above, such substance abuse may not be 
considered in determining the appropriate level of 
compensation benefits.  

C.  Extraschedular consideration

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The provisions of this regulation were 
provided to the veteran and his representative in the 
supplemental statement of the case issued in February 1999.  
The record does not present such an exceptional or unusual 
disability picture, with related factors including frequent 
hospitalizations or marked interference with employment, as 
to render impractical the application of the regular 
schedular standards.  The veteran has not been frequently 
hospitalized recently such as to warrant extraschedular 
consideration.  Although he was hospitalized on a number of 
occasions prior to his 1993 incarceration, the precipitating 
cause was usually his drug abuse, especially his cocaine 
abuse.  Although he has been unemployed for some time, this 
again has resulted mostly from his substance and alcohol 
abuse, and his criminal conviction, and not as a result of 
the symptomatology associated with his post-traumatic stress 
disorder, standing alone.  He has displayed a reasonable 
degree of cognitive ability and coherence, has usually been 
fully oriented, and has displayed fair insight.  Any 
cognitive impairment, as well as impairment of his judgment 
and his ability to perform the tasks of employment, has been 
the product of his drug abuse, as the record amply 
demonstrates.  Based on these considerations, the Board finds 
that the RO did not err by not referring this claim to the 
Director of the VA Compensation and Pension Service for an 
initial determination.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996).  


ORDER

A disability rating in excess of 30 percent for post-
traumatic stress disorder from January 21, 1999, is denied.  



A disability rating of 30 percent for post-traumatic stress 
disorder between October 16, 1991, and January 21, 1999, is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

